Opinion issued December 3, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00148-CV
                            ———————————
                        JENNIFER MORRIS, Appellant
                                        V.
                  DAVID PATRICK DANIEL, JR., Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-78634


                                O P I N I O N

      Jennifer Morris appeals from the trial court’s order denying her motion to

dismiss David Patrick Daniel, Jr.’s suit under the Texas Citizens Participation Act.

See TEX. CIV. PRAC. & REM. CODE §§ 27.001–.011 (TCPA or Act); id. at

§ 51.014(a)(12) (providing right to interlocutory appeal from order denying motion
to dismiss made under Act). Because Morris failed to meet her initial burden to show

Daniel’s suit is based on or in response to her exercise of the rights of free speech or

association, we affirm the trial court’s order denying her motion to dismiss.

                                   BACKGROUND

      Morris and Daniel are divorced. They settled a dispute as to the custody of

their child via a mediated settlement agreement. The settlement agreement contained

a confidentiality clause barring Morris and Daniel from disclosing information

relating to the custody dispute as well as other litigation between them.

      In accord with their settlement, the trial court presiding over the custody

dispute entered an agreed order as to the custody of their child. The order

incorporated the settlement agreement’s confidentiality clause. The order specified

that the confidentiality clause does not apply to the order itself and authorized the

parties to disclose the order to effect or enforce it.

      Daniel later sued Morris for breach of contract, alleging that she breached

their settlement agreement by disclosing its terms to third parties in violation of the

confidentiality clause. Daniel sought the return of the amount he paid Morris in

connection with the settlement agreement and a declaration voiding the agreement.

      Morris filed a special exception objecting that Daniel did not state any facts

as to how she had breached the confidentiality clause. She also moved to dismiss

Daniel’s suit under the Citizens Participation Act arguing that Daniel’s suit violated


                                            2
her right of free speech and right of association because any communication she

made or activity she engaged in concerned a matter of public concern.

      In his response, Daniel claimed Morris had violated the confidentiality clause

in two ways. First, he asserted she gave a copy of the settlement agreement to a third

party in an unrelated out-of-state lawsuit in which Daniel’s new wife was a litigant.

Second, Daniel asserted Morris misrepresented the terms of the settlement

agreement in a letter she wrote to their child’s school. He then argued that these

breaches fell outside the Act’s scope.

      Morris replied contending that Daniel had not filed any evidence supporting

either of the breaches he asserted. Daniel then filed a copy of a letter sent to the

school by Morris’s lawyer.

      The trial court denied Morris’s motion to dismiss.

      Morris appeals.

                                   DISCUSSION

                        Daniel’s Motion to Dismiss Appeal

      More than five months after Morris filed her notice of appeal, Daniel filed a

notice of nonsuit in the trial court, which entered an order granting the nonsuit.

Daniel contends his nonsuit moots the appeal and requests that we dismiss it.




                                          3
       Morris opposes dismissal of the appeal. She argues the trial court erred in

denying her motion to dismiss the suit under the Citizens Participation Act and that

her entitlement to attorney’s fees under the Act prevents the appeal from being moot.

       As an initial matter, it is questionable whether Daniel could have filed an

effective notice of nonsuit in the trial court after Morris filed her notice of appeal.

By statute, when a party appeals from the denial of a motion to dismiss under the

Act, the appeal stays all proceedings in the trial court until the appeal is resolved.

TEX. CIV. PRAC. & REM. CODE § 51.014(b). The Supreme Court previously has held

that a nonsuit filed during the pendency of an interlocutory appeal is effective when

filed. See Univ. of Tex. Med. Branch at Galveston v. Estate of Blackmon, 195 S.W.3d

98, 100 (Tex. 2006) (per curiam) (appeal from denial of jurisdictional plea). In

Blackmon, however, the Court did not consider the effect of the statutory stay of all

trial-court proceedings because it was inapplicable.1 See id. at 100–01. More

recently, the Court has indicated it is possible the statutory stay precludes a party

from filing a notice of nonsuit in the trial court. See Morath v. Lewis, 601 S.W.3d


1
    The Tenth Court’s docket sheet in Blackmon shows that the appellant filed her
    notice of interlocutory appeal on March 20, 2003. The version of the
    interlocutory-appeal statute in effect then merely stayed the commencement of
    trial, not all proceedings, pending the resolution of the appeal. Act of May 17,
    2001, 77th Leg., R.S., ch. 1389, § 1, 2001 Tex. Gen. Laws 3575, 3575. The
    version of the statute that first applied the stay to all trial-court proceedings in
    certain instances did not become effective until September 1, 2003. Act of June
    2, 2003, 78th Leg., R.S., ch. 204, §§ 1.03, 1.05(b), 2003 Tex. Gen. Laws 847,
    849–50, 899.
                                           4
785, 788 (Tex. 2020) (per curiam) (declining to decide whether stay barred filing

nonsuit in trial court as nonsuit was filed directly with Court). In addition, the Court

has recently held that the statutory stay is mandatory and without exception when an

interlocutory appeal from the denial of a motion to dismiss under the Act is pending.

In re Geomet Recycling, 578 S.W.3d 82, 86–87 (Tex. 2019). Finally, our court has

previously held that the statutory stay prevents a party from amending its pleadings

to drop a claim during the pendency of the appeal. City of Houston v. Swinerton

Builders, 233 S.W.3d 4, 7–9 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

      But we need not resolve whether Daniel’s nonsuit was effective. Even if

Daniel could file an effective nonsuit in the trial court during the pendency of this

interlocutory appeal, a nonsuit does not moot any claims for affirmative relief made

by the opposing party and Morris has made claims for affirmative relief.

      Unlike a nonsuit, a dismissal under the Citizens Participation Act is with

prejudice. Gaskamp v. WSP USA, Inc., 596 S.W.3d 457, 468 (Tex. App.—Houston

[1st Dist.] 2020, pet. dism’d) (en banc). In addition, a movant who obtains dismissal

under the Act is entitled to costs and reasonable attorney’s fees and may be awarded

sanctions against the nonmovant. TEX. CIV. PRAC. & REM. CODE § 27.009(a).

      In Gaskamp, we held that a nonsuit does not moot a motion to dismiss under

the Act because, unlike the nonsuit, the motion may entitle the movant to dismissal

with prejudice as well as costs, reasonable attorney’s fees, and sanctions. 596


                                           5
S.W.3d at 468–69. A movant’s request for dismissal with prejudice, costs,

reasonable attorney’s fees, and sanctions under the Act are requests for affirmative

relief, which the nonmovant cannot dispose of by nonsuiting his own claims. Id.

       Morris requested dismissal of Daniel’s suit as well as attorney’s fees and

sanctions in her motion to dismiss under the Act. Due to these claims for affirmative

relief, Daniel’s nonsuit does not render Morris’s motion or this appeal moot. Id.

       We deny Daniel’s motion to dismiss the appeal.

                    Morris’s Citizens Participation Act Motion

       Morris argues that Daniel’s legal action is subject to the Citizens Participation

Act because it is based on or is in response to her exercise of the rights of free speech

and association. She maintains that her communications and actions qualify as

exercises of the rights of free speech and association because they concern her

child’s safety and education, which she characterizes as matters of public concern.

Because Daniel did not make a prima facie case for each element of his contract

claim, Morris argues, the trial court erred by not dismissing his legal action.

                      Standard of Review and Applicable Law

       We review de novo a trial court’s denial of a motion to dismiss under the

Citizens Participation Act.2 Holcomb v. Waller Cty., 546 S.W.3d 833, 839 (Tex.


2
    See TEX. CIV. PRAC. & REM. CODE §§ 27.001–.011. The Legislature amended
    certain provisions of the Citizens Participation Act in 2019. Act of May 17, 2019,
    86th Leg., R.S., ch. 378, §§ 1–9, § 12 (codifying amendments at TEX. CIV. PRAC.
                                           6
App.—Houston [1st Dist.] 2018, pet. denied). We likewise interpret the Act and

decide whether it applies to a legal action de novo. See Youngkin v. Hines, 546

S.W.3d 675, 680 (Tex. 2018); Better Bus. Bureau of Metro. Houston v. John Moore

Servs., 500 S.W.3d 26, 39 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).

      In assessing whether a legal action comes within the Act’s scope, we rely on

the Act’s language, interpreting it as a whole rather than reading its individual

provisions in isolation from one another. Youngkin, 546 S.W.3d at 680. We interpret

the Act according to the plain, common meaning of its words, unless a contrary

purpose is evident from the context or a plain reading of its text leads to absurd

results. Id. We cannot judicially amend the Act by imposing requirements the Act

does not or by narrowing or expanding its scope contrary to its terms. Cadena

Comercial USA Corp. v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 337

(Tex. 2017); see ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex.

2017) (per curiam) (court presumes Legislature purposely omitted words not

included in Act). Nor can we substitute the words of the Act to give effect to what

we think the Act should say. Coleman, 512 S.W.3d at 901.




   & REM. CODE §§ 27.001, 27.003, 27.005–.007, 27.0075, 27.009–.010). The
   amendments became effective September 1, 2019. Id. at § 11. Because this suit
   was filed after this date, it is governed by the amended version of the Act. See id.

                                          7
      The Act directs us to liberally interpret its provisions to fully effectuate its

purpose, which “is to encourage and safeguard the constitutional rights of persons

to petition, speak freely, associate freely, and otherwise participate in government to

the maximum extent permitted by law and, at the same time, protect the rights of a

person to file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM.

CODE §§ 27.002, 27.011(b). To accomplish this purpose, the Act provides a

summary procedure in which a party may move to dismiss a legal action on the

ground that the legal action is based on or is in response to the party’s exercise of

the right of free speech, right to petition, or right of association. Id. § 27.003(a); see

In re Lipsky, 460 S.W.3d 579, 589–90 (Tex. 2015).

      A motion to dismiss made under the Act generally entails a three-step

analysis. Youngkin, 546 S.W.3d at 679–80. The movant first must demonstrate that

the nonmovant’s legal action is based on or is in response to the movant’s exercise

of the right of free speech, right to petition, or right of association. TEX. CIV. PRAC.

& REM. CODE § 27.005(b)(1). The nonmovant’s pleading is the best evidence of the

nature of his legal action. Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017). When

it is clear from the nonmovant’s pleading that his legal action is covered by the Act,

the movant need not show more to demonstrate that the Act applies. Adams v.

Starside Custom Builders, 547 S.W.3d 890, 897 (Tex. 2018).




                                            8
      The Act defines the exercise of the rights of free speech, petition, and

association. TEX. CIV. PRAC. & REM. CODE § 27.001(2)–(4). We are bound by these

definitions. Youngkin, 546 S.W.3d at 680. In this case, the rights of free speech and

association are at issue. The exercise of the right of free speech “means a

communication made in connection with a matter of public concern.” TEX. CIV.

PRAC. & REM. CODE § 27.001(3). The exercise of the right of association “means to

join together to collectively express, promote, pursue, or defend common interests

relating to a governmental proceeding or a matter of public concern.” Id.

§ 27.001(2).

      Morris contends these rights are implicated because her communications and

conduct are connected with or relate to “a matter of public concern.” A matter of

public concern means a statement or activity regarding:

      (A) a public official, public figure, or other person who has drawn
          substantial public attention due to the person’s official acts, fame,
          notoriety, or celebrity;
      (B) a matter of political, social, or other interest to the community; or

      (C) a subject of concern to the public.

Id. § 27.001(7). Taken together, these three provisions broadly define what

constitutes a matter of public concern. See Lippincott v. Whisenhunt, 462 S.W.3d

507, 509 (Tex. 2015) (per curiam) (characterizing prior version of Act as broadly

defining exercise of right of free speech). But the reach of these broad provisions is


                                          9
not without limit. To be a matter of public concern, a claim must have public

relevance beyond the interests of the parties. Creative Oil & Gas v. Lona Hills

Ranch, 591 S.W.3d 127, 136 (Tex. 2019). Private disputes, whether sounding in

contract or in tort, that merely affect the fortunes of the litigants are not matters of

public concern. Id. at 134–37 (contract disputes about purely private matters, such

as the pecuniary interests of the parties, are not matters of public concern under Act);

Gaskamp, 596 S.W.3d at 475–77 (tort claims with no potential impact on wider

community or public audience are not matters of public concern under Act).

      If the movant carries her initial burden, the trial court must dismiss the

nonmovant’s legal action unless the nonmovant either establishes that his action is

exempt from the Act or establishes by clear and specific evidence a prima facie case

for each essential element of the challenged claims. TEX. CIV. PRAC. & REM. CODE

§§ 27.005(c), 27.010; see also Gaskamp, 596 S.W.3d at 479 (party asserting

exemption from Act bears burden to prove its applicability).

      Finally, if the nonmovant makes a prima facie case in support of the

challenged claims, the burden shifts back to the movant to establish an affirmative

defense or other grounds entitling her to judgment as a matter of law. TEX. CIV.

PRAC. & REM. CODE § 27.005(d); Youngkin, 546 S.W.3d at 679–80. If the movant

does so, the trial court must dismiss the action. Youngkin, 546 S.W.3d at 681.




                                          10
                                       Analysis

      Morris says that the communications and conduct Daniel alleges are breaches

of the confidentiality clause fall within the scope of the Act’s provisions

safeguarding the exercise of the rights of free speech and association because they

relate to their child’s safety or welfare and education, which are matters of public

concern. See TEX. CIV. PRAC. & REM. CODE § 27.001(2)–(3), (7). We disagree.

      Daniel sued Morris for breach of a settlement agreement they entered into to

resolve a dispute over the custody of their child. Daniel alleges that Morris breached

the agreement’s confidentiality clause by disclosing the agreement’s terms to third

parties. As remedies, Daniel seeks the return of the settlement amount he paid Morris

and a declaration voiding the settlement agreement. In sum, this suit affects the

fortunes of the litigants and their child, not a broader public.

      To the extent Morris’s alleged breaches of the settlement agreement’s

confidentiality clause concern the child’s safety or welfare and education, this

concern is too attenuated to make them a matter of public concern under the Act. In

this regard, the Supreme Court’s decision in Creative Oil is controlling.

      In Creative Oil, a ranch sued to terminate an oil and gas lease. 591 S.W.3d at

130. The operator and lessee counterclaimed alleging the ranch had misrepresented

the status of the lease to third-party purchasers of production and urged these third-

party purchasers to stop making payments. Id. The ranch responded by filing a


                                           11
motion to dismiss under the Citizens Participation Act, arguing that its statements to

third parties were an exercise of the right to free speech because these

communications addressed a matter of public concern. Id. The ranch maintained that

its speech addressed a matter of public concern because, among other things, its

speech related to goods, products, or services offered in the marketplace. Id. at 134

(relying on prior version of Act that explicitly included marketplace goods, products,

and services in definition of “matter of public concern”).

      The Court rejected the ranch’s position. Id. at 134–36. It observed that almost

all contracts involve a marketplace good, product, or service but that this is not

enough to make every communication about these contracts a matter of public

concern. Id. at 134. The Court reasoned that for the ranch’s statements to be on a

matter of public concern, the statements had to be relevant to the wider

marketplace—the public audience of potential buyers and sellers—rather than just

the parties to the contract and the third-party purchasers to whom the ranch made the

statements. Id. at 134–36. The Court held that a private contract dispute affecting

only the fortunes of the litigants necessarily is not a “matter of public concern” under

any definition of these words. Id. at 137.

      Though the settlement agreement between Morris and Daniel concerns a

family matter, rather than a commercial one, it is materially indistinguishable from

the production contract at issue in Creative Oil. As in Creative Oil, Morris and


                                             12
Daniel’s dispute arises from a private agreement. This agreement affects them and

their child. The agreement and Morris’s alleged breaches of its confidentiality clause

do not have any relevance to the public at large, which has no stake in the custody

arrangements of the child or the parents’ agreement to remain silent as to certain

matters related to their custody dispute. Morris’s alleged statements and actions

involve third parties, like the child’s school, but so did the ranch’s statements in

Creative Oil. The involvement of a limited number of third parties does not

transform this contractual dispute into a matter of public concern. Accepting at face

value Morris’s claim that her alleged statements and actions concern the child’s

safety and education, the safety and education of a single child is not a public

concern unless it has some relevance to a broader public audience. Morris does not

explain how or why the present dispute possesses such relevance. We discern none.

      Morris relies on DeAngelis v. Protective Parents Coalition for the proposition

“that communications or statements regarding the welfare of children are matters of

public concern” under the Citizens Participation Act. 556 S.W.3d 836, 852 (Tex.

App.—Fort Worth 2018, no pet.). To the extent DeAngelis could be read as holding

that any and all statements or actions regarding a child’s welfare are of public

concern, we disagree. The statutory definition of “matter of public concern” does

not categorically include all statements or activities relating to child welfare within

its ambit. See TEX. CIV. PRAC. & REM. CODE § 27.001(7). As the Supreme Court has


                                          13
held, to qualify as a matter of public concern, a communication or conduct must have

some relevance to a broader public audience, not just the litigants or limited third

parties who interact with them. Creative Oil, 591 S.W.3d at 134–37.

      Moreover, DeAngelis is not as broad as Morris suggests. Its facts are a far cry

from those involved in the present contractual dispute. In DeAngelis, a nonprofit

organization critical of Texas family courts disparaged certain family law attorneys

by name. Id. at 841–42. The attorneys petitioned to take pre-suit depositions of the

organization and several of its officers. Id. at 842–44. The organization and its

officers moved to dismiss the attorneys’ petition under the Act. Id. at 844–45. It was

in this context—involving a nonprofit organization that expressly addressed its

complaints about the family court system and the attorneys who practiced in it to the

public at large for the ostensible purpose of holding them publicly accountable—

that the DeAngelis court held the organization’s statements about child welfare were

a matter of public concern. See id. 841, 852.

      Other decisions cited by Morris for the proposition that any and all statements

or activities regarding a child’s welfare are matters of public concern are also

factually distinguishable in that they have at least some relevance to a broader public.

In Watson v. Hardman, for example, the court held that accusations that the plaintiffs

had stolen publicly solicited charitable funds earmarked for three orphans addressed

a matter of public concern. 497 S.W.3d 601, 607 (Tex. App.—Dallas 2016, no pet.).


                                          14
Similarly, in Bilbrey v. Williams, the court held that allegations that an adult coach

verbally abused adolescent umpires at a community’s organized youth baseball

league games addressed a matter of public concern. No. 02-13-00332-CV, 2015 WL

1120921, at *8–11 (Tex. App.—Fort Worth Mar. 12, 2015, no pet.) (mem. op.). In

contrast, Daniel’s contract suit, based on allegations that Morris breached a

confidentiality clause in an agreement they executed to resolve a prior custody

dispute over their child, lacks a comparable connection with a broader public.

      Morris also relies on Spencer v. Overpeck, No. 04-16-00565-CV, 2017 WL

993093 (Tex. App.—San Antonio Mar. 15, 2017, pet. denied) (mem. op.). Morris

asserts the Spencer court held that accusations that a teacher sexually abused a pupil

at an elementary school were a matter of public concern as it concerned child safety.

While the accusers made this argument, the Spencer court did not rule on it. See id.

at *4. Instead, the court held the Citizens Participation Act applied because the

accusations—made in reports to law enforcement and in court filings—implicated

the exercise of the right to petition as defined by the Act. See id. At any rate,

assuming that allegations of sexual abuse of a pupil by an elementary school teacher

qualify as a matter of public concern, they do so because allegations of child sex

abuse implicate the welfare and safety of all other pupils over whom the teacher has

authority or with whom the teacher potentially has contact. At a minimum,

allegations of this nature are of immediate concern to a broader public consisting of


                                         15
the parents of these other pupils. Morris’s alleged breaches of a contractual

confidentiality clause are not comparable to alleged schoolhouse child sex abuse.

      Further, Morris’s argument as to the child’s safety and education does not

address Daniel’s claim that she violated the settlement agreement’s confidentiality

clause by sharing the agreement or its terms with a party to an unrelated out-of-state

lawsuit in which she is not a litigant. That alleged communication or action bears no

obvious relation to the child’s safety and education. Morris does not contend

otherwise. Instead, she argues the record is devoid of evidence she shared the

agreement or its terms with a party to the out-of-state lawsuit. This may or may not

be true. But whether there is any evidence she did so is relevant to the second step

of the analysis—specifically, whether Daniel has made a prima facie case in support

of the breach element of his contract claim—not the first step of the analysis, which

focuses solely on whether an alleged communication or action falls within the scope

of the Act. See Youngkin, 546 S.W.3d at 679. Morris has not argued let alone shown

that this alleged breach of contract involved a matter of public concern.

      We conclude that Morris’s alleged communications and actions do not relate

to a matter of public concern and that Daniel’s legal action therefore is not based on

or in response to Morris’s exercise of her free-speech or associational rights. The

trial court did not err in denying Morris’s motion to dismiss Daniel’s legal action

under the Citizens Participation Act because the Act does not apply to his legal


                                         16
action. Because the Act does not apply, we do not proceed to the second step of the

analysis and decide whether Daniel made a prima facie case supporting his claims.

                         Morris’s Procedural Complaint

      Morris argues the trial court erred in allowing Daniel to respond to her motion

to dismiss and in considering his response because he did not respond by the

statutory deadline. See TEX. CIV. PRAC. & REM. CODE § 27.003(e) (response due no

later than seven days before hearing on motion absent contrary agreement or order).

Had the trial court disregarded Daniel’s response, Morris argues, it would have had

no choice but to find that he did not make a prima facie case supporting his claims.

      We reject Morris’s procedural complaint because it does not matter. We first

must decide whether Daniel’s legal action is within the scope of the Citizens

Participation Act and have done so. See Creative Oil, 591 S.W.3d at 132 (court

decides de novo whether communication at issue is matter of public concern).

Because we have concluded that Daniel’s legal action is not within the Act’s scope,

whether he made a prima facie case in support of each essential element of his claims

is irrelevant. Thus, the trial court’s consideration of Daniel’s response did not harm

Morris. See TEX. R. APP. P. 44.1(a) (error not reversible unless it probably caused

rendition of improper judgment or prevented proper presentation of appeal).




                                         17
                                CONCLUSION

      We affirm the trial court’s order denying Morris’s motion to dismiss.




                                             Gordon Goodman
                                             Justice

Panel consists of Justices Goodman, Landau, and Adams.




                                        18